DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the terminal disclaimer filed on October 28, 2022, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant's arguments filed on October 28, 2022 have been fully considered but they are not persuasive.
The terminal disclaimer filed on October 28, 2022 has been entered in the application file. The information provided therein has been considered as to the merits.

Applicant asserted that the subject matter of claims 1, 8 and 15 can not practically be performed in the human mind and therefore the claims are eligible under 35 USC 101.
After further reviewed Applicant’s arguments consistent with the original disclosure in light of Patent subject matter eligibility under MPEP 2106, it is conceivable that claims 1, 8 and 15 are directed to abstract idea.
Specifically, claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, 1, 8 and 15 are directed to a method, system, and computer program product respectively. Each of the claims falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Each limitation of claims 1, 8 and 15 identified below is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use of pen and paper.
	The limitation of “determining”, which reads “determining a sort order of the one or more media items from among the collection of message content based on a ranking of the media items, wherein the ranking based on relevance to the text string” in claim 1, “determining a sort order of the one or more media items from among the collection of message content based on a ranking of the media items, wherein the ranking based on relevance to the text string” in claim 8, and “determining a sort order of the one or more media items from among the collection of message content based on a ranking of the media items, wherein the ranking based on relevance to the text string” in claim 15, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “a memory and processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “memory and processor” language, “determining”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, using a sort order of the collection based on a ranking or overall of the media items or usage popularity.
If a claim limitation, under tis broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “receiving an input into a messaging interface presented at a client device, the input comprising a text string”; “curating a collection of message content based on the text string, the one or more media items comprising graphical content”; and “presenting a display of the one or more media items within a suggestion carousel displayed at a position within the messaging interface based on the sort order”.
The limitations “receiving an input into a messaging interface presented at a client device, the input comprising a text string”; and “curating a collection of message content based on the text string, the one or more media items comprising graphical content”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). The limitation “presenting a display of the one or more media items within a suggestion carousel displayed at a position within the messaging interface based on the sort order”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05 (2)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Further the claimed “processor”, “memory” and “non-transitory computer-readable device” are recited at a high level of generality such that they amount to on more than mere instructions to apply the exception using a generic component. (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed 1n a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(ID) (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAPE, Ine. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPO2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPO2d at 1092- 93).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to the functioning of a computer itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Therefore, claim1-20 are directed to an abstract idea. They are not eligible under 35 USC 101.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, 1, 8 and 15 are directed to a method, system, and computer program product respectively. Each of the claims falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Each limitation of claims 1, 8 and 15 identified below is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use of pen and paper.
	The limitation of “determining”, which reads “determining a sort order of the one or more media items from among the collection of message content based on a ranking of the media items, wherein the ranking based on relevance to the text string” in claim 1, “determining a sort order of the one or more media items from among the collection of message content based on a ranking of the media items, wherein the ranking based on relevance to the text string” in claim 8, and “determining a sort order of the one or more media items from among the collection of message content based on a ranking of the media items, wherein the ranking based on relevance to the text string” in claim 15, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “a memory and processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “memory and processor” language, “determining”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, using a sort order of the collection based on a ranking or overall of the media items or usage popularity.
If a claim limitation, under tis broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “receiving an input into a messaging interface presented at a client device, the input comprising a text string”; “curating a collection of message content based on the text string, the one or more media items comprising graphical content”; and “presenting a display of the one or more media items within a suggestion carousel displayed at a position within the messaging interface based on the sort order”.
The limitations “receiving an input into a messaging interface presented at a client device, the input comprising a text string”; and “curating a collection of message content based on the text string, the one or more media items comprising graphical content”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). The limitation “presenting a display of the one or more media items within a suggestion carousel displayed at a position within the messaging interface based on the sort order”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05 (2)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Further the claimed “processor”, “memory” and “non-transitory computer-readable device” are recited at a high level of generality such that they amount to on more than mere instructions to apply the exception using a generic component. (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed 1n a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(ID) (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAPE, Ine. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPO2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPO2d at 1092- 93).


The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to the functioning of a computer itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, claim 1 is directed to an abstract idea. It is therefore, not patent eligible. The remaining independent claims 8 and 15 fall short the 35 USC 101 requirement under the same rationale.
The dependent claims 2-7, 9-13 and 15-20 when analyzed and each taken as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of claim 1. The claim recites the additional limitation of “receiving a selection of a media item from among the one or more media items presented within the media carousel; and generating a message that includes the media item and the input in response to the selection of the media item from the media carousel”, which further elaborates on the abstract idea, since the “receiving” and “generating” amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). Same rationale applies to claims 9 and 16, since they also recite limitations that further elaborate on the abstract idea



Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the graphical content of the one or more media items comprise augmented-reality filters”, which further elaborates on the abstract idea, since the “augmented-reality filters” amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). Same rationale applies to claims 10 and 17, since they also recite limitations that further elaborate on the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of claim 1. The claim recites the additional limitation of “accessing a media repository that includes a media index in response to the parsing the keyword from the text string; and curating the collection of message content from the media repository based on the keyword”, which further elaborates on the abstract idea, since the “accessing” and “curating” amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). Same rationale applies to claims 11 and 18, since they also recite limitations that further elaborate on the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the collection of message content comprises a first media item and a second media item, and wherein the presenting the media carousel includes: causing display of a first graphical icon that represents the first media item and a second graphical icon that represents the second media item within the media carousel.”, which further elaborates on the abstract idea, since the “display” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05 (2)). Same rationale applies to claims 12 and 19, since they also recite limitations that further elaborate on the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of claim 1. The claim recites the additional limitation of “receiving a request to generate a message from the client device, the request to generate the message including the keyword and a media item from the media carousel; and associating the keyword with the media item within a media index in response to the receiving the request to generate the message”, which further elaborates on the abstract idea, since the “receiving” and “associating” amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). Same rationale applies to claims 13 and 20, since they also recite limitations that further elaborate on the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the determining the sort order of the one or more media items based on the ranking of the media items further comprises: determining a usage metric associated with each of the one or more media items; and determining the sort order based on the relevance and the usage metric”, which further elaborates on the abstract idea, since the “determining” is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 14, since it also recites liitations that further elaborate on the abstract idea.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        November 1, 2022